         Case 1:18-cv-11229-FDS Document 41 Filed 11/15/19 Page 1 of 20



                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS
___________________________________
ANTHONY GATTINERI                   )
                                    )
      Plaintiff                     )
                                    )
v.                                  )
                                    )
WYNN MA, LLC and WYNN RESORTS, )
LIMITED,                            )
                                    )
      Defendants                    )  Civil Action No. 1:18-cv-11229

WYNN MA, LLC,                       )
                                    )
      Plaintiff-in-Counterclaim,    )
                                    )
v.                                  )
                                    )
ANTHONY GATTINERI,                  )
                                    )
      Defendant-in-Counterclaim.    )
____________________________________)

             DEFENDANTS WYNN MA, LLC AND WYNN RESORTS, LTD.’S
                    MEMORANDUM IN SUPPORT OF THEIR
               MOTION TO COMPEL PRODUCTION OF DOCUMENTS

                                          INTRODUCTION

        Pursuant to Federal Rule 37 Wynn MA, LLC (“Encore”) and Wynn Resorts, Ltd. (“Wynn”)

(together “Defendants”) file this Motion to Compel production of certain documents that appear

on Plaintiff Anthony Gattineri’s Privilege Log. Specifically, Defendants seek production of 93

documents that Defendants believe are responsive to several of Defendants’ Requests for

Production of Documents.1/ These documents reflect communications between some combination

of the following: Mr. Gattineri, attorneys at Davis Malm & D’Agostine, P.C. (“Davis Malm”)



1/
       A list of the 93 documents Defendants seek is attached hereto at Ex. 1. The contents of this exhibit
comes directly from Mr. Gattineri’s Privileged Log, which is attached hereto as Ex. 9.


                                                    1
          Case 1:18-cv-11229-FDS Document 41 Filed 11/15/19 Page 2 of 20



(including, but not limited to, Paul Feldman, Amy L. Fracassini, J. and Gavin Cockfield), and,

Daniel Doherty, Esq. and Brad Bailey, Esq. (Mr. Gattineri’s individual attorneys). Attorney

Feldman represented FBT Everett Realty, LLC (“FBT”), of which Mr. Gattineri is a member, in

connection with Encore’s purchase of land in Everett that is now the site of the Encore Boston

Harbor casino (the “Property”). These communications have been withheld based on the Attorney-

Client Privilege (the “Privilege”), the Work Product Doctrine, or as a communication pursuant to

a joint defense agreement.2/

        Defendants do not believe either the Privilege or the Work Product Doctrine protect these

93 communications for two reasons. First, there is no attorney-client relationship between Mr.

Gattineri and Attorney Feldman because Attorney Feldman represented the entity—FBT—as

opposed to Mr. Gattineri individually. Thus, FBT, and not Mr. Gattineri, held the Privilege over

communications with Attorney Feldman in connection with the sale of the Property to Encore.

Second, FBT has waived that Privilege first by placing Attorney Feldman’s legal advice “at issue”

in a related legal malpractice action, and also by disclosing confidential communications with

Attorney Feldman to third parties in this (and other) pending lawsuits. Moreover, 30 of the 93

documents on Ex. 1 appear to contain a third party in the To/From/CC/BCC line of the privilege

log, and some of them do not even contain Mr. Gattineri. 3/ As a result, the communications cannot

be withheld based on the Privilege because they simply do not meet the criteria required to assert

the Privilege.



2/
         Although not reflected anywhere on the Privilege Log, through emails with Mr. Gattineri’s counsel
pursuant to Local Rule 7.1, Defendants understand that Mr. Gattineri alleges certain communications are
subject to two alleged joint defense agreements.
3/
         See Ex. 1 entries 3-5, 22, 24-25, 27-30, 33-34, 36-38, 40-44, 47, 51, 55-57, 64, 66-67, 73, 75, 80.
These entries represent communications including Mr. Gattineri and Attorney Feldman, which Defendants
contend are not subject to the Privilege. But which also include one or more of Mr. Gattineri’s individual
attorneys—Daniel Doherty, Esq. and/or Brad Bailey, Esq.—their presence on the communications also
defeats the Privilege.


                                                     2
         Case 1:18-cv-11229-FDS Document 41 Filed 11/15/19 Page 3 of 20



       Therefore, Defendants respectfully request that this Court compel Mr. Gattineri to produce

the documents (and their attachments) indicated on Ex. 1. In the alternative, Defendants request

that this Court conduct an in camera review of the documents indicated on Ex. 1 to determine

whether they are indeed protected by the Privilege or the Work Product Doctrine.

I.     Background.

       As alleged in Mr. Gattineri’s Complaint, on December 19, 2012, FBT4/ and Encore entered

into an Option Agreement regarding Encore’s potential purchase of the Property, upon which

Encore proposed to build a casino in the event it received a gaming license from the Massachusetts

Gaming Commission (the “Commission”). See Complaint [Dkt. No. 1] at Introduction.5/ Following

the execution of the Option Agreement, the Commission became concerned that there were

additional owners in FBT beyond the three who were previously disclosed to investigators. Id. The

Commission told Encore it could not proceed with the purchase of the Property. Id. FBT and

Encore then agreed to enter the Ninth Amendment to the Option Agreement (the “Ninth

Amendment”), under which Encore would purchase the Everett Parcel from FBT for $35 million,

instead of the $75 million purchase price reflected in the original Option Agreement. See Ex. 2 at

⁋⁋ 63-64. In addition, the Commission required that each individual FBT member submit a

certificate stating, under oath, their ownership in FBT was for themselves only and no other

persons or entities. See Complaint [Dkt. No. 1] at Introduction. Encore ultimately obtained the

gaming license from the Commission in September, 2014 and purchased the Everett Parcel a few




4/
        The following individuals possessed ownership interests in FBT at some point or another: Gary
DeCicco, Dustin DeNunzio (Manager), Anthony Gattineri, Charles Lightbody, and Paul Lohnes. See Ex. 2
(First Amended Complaint in FBT Everett Realty, LLC, Dustin DeNunzio, Anthony Gattineri v. Paul
Feldman & Davis Malm & D’Agostine, P.C. v. Charles Lightbody (Third Party Defendant)) ⁋⁋ 16-18.
5/
        For ease of reference, Defendants have cited to portions of Mr. Gattineri’s Complaint for
background. Defendants do not agree with Plaintiff’s characterization of the facts.


                                                 3
         Case 1:18-cv-11229-FDS Document 41 Filed 11/15/19 Page 4 of 20



months later pursuant to the Ninth Amendment for approximately $35 million. Id. at Introduction

and ⁋ 37.

       Currently, there are three pending lawsuits that arise from circumstances surrounding

Encore’s purchase of the Property from FBT: (1) FBT Everett Realty, LLC, Dustin DeNunzio, and

Anthony Gattineri v. Paul Feldman & Davis Malm & D’Agostine, P.C. v. Charles Lightbody

(Third Party Defendant), No. 1784-cv-03547, which was filed in Suffolk Superior Court6/; (2) FBT

Everett Realty, LLC v. Massachusetts Gaming Commission v. Wynn MA, LLC (Third Party

Defendant), No. 1881-cv-00304, which was filed in the Business Litigation Section in Suffolk

Superior Court7/; and (3) this Action. A brief synopsis of each lawsuit appears below to provide

the Court with background to assist the Court in assessing this Motion.

       A.      FBT Everett Realty, LLC, Dustin DeNunzio, and Anthony Gattineri v. Paul
               Feldman & Davis Malm & D’Agostine, P.C. v. Charles Lightbody (Third Party
               Defendant).

       In June 2018, FBT, Mr. Gattineri, and Dustin DeNunzio filed a legal malpractice action

against Attorney Feldman and Davis Malm (the “Legal Malpractice Action”). In the Legal

Malpractice Action, the plaintiffs allege that “Mr. Feldman, along with his law firm, was hired to

guide the Plaintiffs through the development and potential sale of a parcel of land, but instead he

provided, among other things, an untimely execution of critical documents in advance of the deal,

inadequate due diligence prior to providing legal advice, and ineffective assistance during a

government investigation.” Ex. 2 at Introduction. The First Amended Complaint (“FAC”) contains

over 50 factual allegations related to Mr. Feldman’s representation of FBT in connection with the

sale of the Property to Encore. Id. at ⁋⁋ 12-71. Many of these allegations directly reference

communications between FBT members and Attorney Feldman and disclose, in a public filing,


6/
       Operative complaint attached as Ex. 2.
7/
       Operative third party complaint attached as Ex. 3.


                                                   4
         Case 1:18-cv-11229-FDS Document 41 Filed 11/15/19 Page 5 of 20



legal advice that Mr. Feldman provided to the organization. See, e.g., id. at ⁋ 36, 45, 49, 53, 54. In

that action, Attorney Feldman’s entire file was produced to all parties, including Charles

Lightbody. See Ex. 4 (indicating Attorney Feldman’s file was produced to Lightbody on August

1, 2018). Charles Lightbody was no longer an FBT member at the time of that document

production.8/

       B.       FBT Everett Realty, LLC v. Massachusetts Gaming Commission v. Wynn MA,
                LLC (Third Party Defendant) (“FBT v. MGC v. Wynn”).

       In this case, FBT asserted four causes of action against the Commission, each of which

sought damages from the Commission for the reduction in price paid by Encore to FBT for the

Property. See Ex. 3 at ⁋15. The court dismissed all but one of FBT’s claims against the

Commission, leaving FBT’s regulatory taking claim as the only remaining claim in FBT’s

underlying action against the Commission. See id. at ⁋⁋16-17. In turn, the Commission filed a third

party complaint against Encore asserting claims for unjust enrichment, contribution, and

indemnification aimed at recovering, in whole or in part, the amount of damages that might

potentially be awarded to FBT on its underlying claim against the Commission for a regulatory

taking. See id. at ⁋1. On October 17, 2019, FBT produced 37,373 pages of documents to the

Commission and Encore including certain communications between Attorney Feldman and FBT

in connection with the sale of the Property.

       C.       This Action.

       On June 12, 2018, Mr. Gattineri filed the complaint in this Action. In addition to the events

surrounding the purchase of the Property and the execution of the Ninth Amendment in the fall of

2013, Mr. Gattineri’s allegations also relate to the events leading up to the signing of the



8/
      Indeed, according to the Legal Malpractice Action Charles Lightbody was no longer an FBT
Member in 2012. Ex. 2 at ⁋⁋ 21-26.


                                                  5
         Case 1:18-cv-11229-FDS Document 41 Filed 11/15/19 Page 6 of 20



certificates that were required by the Commission from each FBT member. In this case, Mr.

Gattineri alleges that on June 14, 2014 then-Encore President Robert DeSalvio met with Anthony

Gattineri in San Diego, California. See Complaint [Dkt. No.] at Introduction. He further alleges

that, at that meeting, Mr. DeSalvio made the following offer to Mr. Gattineri: “if Anthony Gattineri

signed the required Certificate and Wynn obtained the casino license for a casino on the FBT

property and bought the property, Wynn would ‘make Anthony Gattineri whole’ by providing him

with his percentage of the purchase price reduction (which is $18,676,000).” Id.

II.    Procedural Background.

       In this Action, on November 6, 2018, Defendants issued a First Request for Production of

Documents to Gattineri seeking, among other documents, the following:

       All documents reflecting communications between You and Paul Feldman and/or
       Davis Malm & D’Agostine, P.C. (“Davis Malm”) concerning Encore, the Everett
       Property, the Option Agreement the Certificate, and/or Ninth Amendment.

Mr. Gattineri objected to this request relying, in part, on the attorney-client privilege.9/

       Defendants also sought documents from Paul Feldman and Davis Malm pursuant to two

Rule 45 Subpoenas, the first directed to Paul Feldman on February 19, 2019 (the “February

Subpoena”) and the second directed to Davis Malm on March 20, 2019 (the “March Subpoena”).

The February Subpoena requested Attorney Feldman to produce all documents in his possession

or control, for the period July 1, 2012 through January 15, 2015, concerning FBT, the Property,

Encore's option to purchase the Property from FBT, Anthony Gattineri, the Commission's

investigation of FBT and Mr. Gattineri, the $40 million reduction in the purchase price of the

Property, and the Certificate executed by Mr. Gattineri on or around June 14, 2014. See Ex. 6.

FBT, Mr. DeNunzio, and Mr. Lightbody had no objection to Attorney Feldman complying with


9/
       Responses attached as Ex. 5. While the 93 communications appear to be directly responsive to
Request No. 21, they are also likely responsive to Request Nos. 3-8, 12, 18, and 24.


                                                   6
         Case 1:18-cv-11229-FDS Document 41 Filed 11/15/19 Page 7 of 20



the subpoena. See id. at p. 2. Mr. Gattineri, however, opposed the production based a claim of

attorney-client privilege. Id. Therefore, counsel for Attorney Feldman and Davis Malm directed

Defendants to seek these documents from Mr. Gattineri. Id. The March Subpoena requested Davis

Ma1m to produce all documents and communications produced by FBT and the individual parties

in the Legal Malpractice Action. See Ex. 7 at p. 2. Again, FBT, Mr. DeNunzio, and Mr. Lightbody

consented to the production, but Mr. Gattineri objected based on a claim of attorney-client

privilege. Id. Therefore, counsel for Attorney Feldman and Davis Malm directed Defendants to

seek these documents from Mr. Gattineri. Id.

        As a result, on June 12, 2019, Defendants issued a Second Request for Production of

Documents to Mr. Gattineri seeking the documents requested in the February Subpoena and March

Subpoena. Mr. Gattineri also objected to this request relying, in part, on the attorney-client

privilege.10/ Mr. Gattineri began a rolling document production on July 19, 2019. Mr. Gattineri

made a subsequent document production as recently as November 8, 2019. Mr. Gattineri produced

a Privilege Log on September 10, 2019 and September 19, 2019 (sorted in chronological order).11/

        Defendants have identified 93 entries on that Privilege Log that occurred during the

relevant time period of October 18, 2013 to January 13, 2015, which Defendants do not believe

are protected by the Privilege or Work Product Doctrine. In accordance with Fed. R. Civ. P. 37,

the Parties had a meet and confer on September 27, 2019, and exchanged correspondence thereafter

to further narrow the issues presented in this motion. The Parties conferred again by phone on

November 7, 2019, by email on November 11, 2019, and find themselves at an impasse with

respect to these 93 documents.


10/
        Responses attached as Ex. 8.
11/
        Attached hereto as Ex. 9. The attached exhibit represents an excerpt of the September 19, 2019 log
because Defendants are currently only seeking production of documents for the time period of October 18,
2013 to January 13, 2015.


                                                    7
          Case 1:18-cv-11229-FDS Document 41 Filed 11/15/19 Page 8 of 20



                                         LEGAL STANDARD

        The burden to establish an applicable privilege rests with the party resisting discovery. See

United States v. Constr. Prods. Research, Inc., 73 F.3d 464, 473 (2d Cir. 1996).12/ “If the privilege

is established and the question becomes whether an exception to it obtains, the devoir of persuasion

shifts to the proponent of the exception.” FDIC v. Ogden Corp., 202 F.3d 454 (1st Cir. 2000); see

McMorgan & Co. v. First Cal. Mortgage Co., 931 F.Supp. 699, 701 (N.D. Cal. 1996). The federal

courts look to Massachusetts law to determine the scope of both the asserted privilege and the

exception. See FED. R. EVID. 501; 6 James Wm. Moore et al., Moore's Federal Practice § 26.47[4]

(3d ed. 1999).

        In Massachusetts, the attorney-client relationship comes into being “when (1) a person

seeks advice or assistance from an attorney, (2) the advice or assistance sought pertains to matters

within the attorney's professional competence, and (3) the attorney expressly or impliedly agrees

to give or actually gives the desired advice or assistance.” DeVaux v. Am. Home Assurance Co.,

444 N.E.2d 355, 357 (Mass. 1983) (quoting Kurtenbach v. TeKippe, 260 N.W.2d 53, 56 (Iowa

1977)); accord Sheinkopf v. Stone, 927 F.2d 1259, 1264 (1st Cir. 1991) (applying Massachusetts

law); Bays v. Theran, 639 N.E.2d 720, 723 (Mass. 1994). The Privilege “extends to all



12/
        Typically the party seeking an order compelling discovery bears the initial burden of showing that
the discovery requested is relevant,’ but once that showing is made, ‘the objecting party bears the burden
of showing that a discovery request is improper.’” Koninklijke Philips N.V. v. Wangs Alliance Corp., No.
14-12298-DJC, 2018 U.S. Dist. LEXIS 607, at *1 (D. Mass. Jan. 2, 2018) (quoting Continental W. Ins. Co.
v. Opechee Constr. Co., No. 15-cv-006-JD, 2016 U.S. Dist. LEXIS 54716, at *1 (D.N.H. Apr. 25, 2016));
see also Aronstein v. Mass. Mut. Life Ins. Co., No. 15-12864-MGM, 2017 U.S. Dist. LEXIS 100867, at *6
(D. Mass. June 29, 2017) (Explaining that the moving party’s initial burden to demonstrate relevance “is
not onerous.”). Here, Mr. Gattineri concedes the relevance of the material sought by placing the
communications on his Privilege Log, which only contains documents that were Responsive to Defendants’
document requests. Moreover, based on the brief description of each document provided by the Plaintiff on
the Privilege Log, the withheld documents all appear related to the Property, Encore’s purchase of the
Property, and regulatory issues in connection with the sale of the Property – all issues of importance in this
Action. As such, the burden shifts to Mr. Gattineri to demonstrate that the communications are protected
by either the Privilege or the Work Product Doctrine or both.


                                                      8
           Case 1:18-cv-11229-FDS Document 41 Filed 11/15/19 Page 9 of 20



communications made to an attorney or counsellor, duly qualified and authorized as such, and

applied to by the party in that capacity, with a view to obtain his advice and opinion in matters of

law, in relation to his legal rights, duties and obligations.” Hatton v. Robinson, 31 Mass. 416, 421

(1833).

          The Privilege, however, is not absolute and can be waived. See FDIC v. R.W. Beck, Inc.,

No. 01-CV-11982-RGS, 2004 U.S. Dist. LEXIS 12128, at *3 (D. Mass. July 1, 2004); see also

Greater Newburyport Clamshell All. v. Pub. Serv. Co. of New Hampshire, 838 F.2d 13, 17 (1st

Cir. 1988) (finding “[t]he common law's attorney-client privilege, recognized by the federal courts

as an exception to discovery, can be waived either expressly or implicitly.”). By way of example,

the Privilege may be waived “when a party injects certain claims or defenses into the case which

implicate, i.e., put "at issue" the communications of counsel.” Bacchi v. Mass. Mut. Life Ins. Co.,

110 F. Supp. 3d 270, 275 (D. Mass. 2015); see also FDIC, 2004 U.S. Dist. LEXIS 12128, at *6

(finding “[t]he legal opinions and advice given by others that may have contributed to the

bankruptcy debacle is not only enmeshed with, but central to any defense of [the attorney’s]

defense of the [Plaintiff’s] claims.”). Such an implicit waiver of the Privilege operates to preserve

fairness by preventing litigants, such as Mr. Gattineri, from attempting to wield the Privilege as

both a sword and a shield. The Privilege may also be waived by “a voluntary disclosure to a third

party … even if the third party agrees not to disclose the communications to anyone else.” In re

Lupron Mktg. & Sales Practices Litig., 313 F. Supp. 2d 8, 10 (D. Mass. 2004) (quoting

Westinghouse Elec. Corp. v. Republic of Phil., 931 F.2d 1414, 1427 (3d Cir. 1991).




                                                 9
        Case 1:18-cv-11229-FDS Document 41 Filed 11/15/19 Page 10 of 20



                                           ARGUMENT

I.     There is No Attorney-Client Privilege Between Mr. Gattineri and Attorney Feldman,
       Because, FBT, Not Mr. Gattineri, Held the Privilege.

       The First Circuit is clear: “a corporation may unilaterally waive the attorney-client

privilege with respect to any communications made by a corporate officer in his corporate capacity,

notwithstanding the existence of an individual attorney-client relationship between him and the

corporation's counsel.” In re Grand Jury Subpoena, 274 F.3d 563, 573 (1st Cir. 2001). FBT has

implicitly waived the privilege by placing Attorney Feldman’s advice “at-issue” in the Legal

Malpractice Action, and directly waived the Privilege by disclosing confidential communications

in various document productions. (See infra Section II).13/ As a result, Mr. Gattineri may only

make a claim of attorney-client privilege if he can demonstrate that Attorney Feldman represented

him individually. Id. at 571.

       If the only attorney-client privilege at stake is that of FBT, then FBT’s waiver in the Legal

Malpractice Action and through disclosing privileged documents defeats Mr. Gattineri’s claim of

privilege. “After all, the law is settled that a corporation's attorney-client privilege may be waived

by current management.” Id.; see e.g., United States v. Okum, 281 F. App’x 228 (4th Cir. 2008)

(citation subject to Fed. R. of App. P. 32.2) (Court of appeals affirmed that the subjective belief of

the sole shareholder and CEO of the defendant that corporate counsel represented him individually

was neither credible nor reasonable in light of corporate counsel's testimony to the contrary);

Applied Tech. Int'l, Ltd. v. Goldstein, No. 03-848, 2005 U.S. Dist. LEXIS 1818 (E.D. Pa. Feb. 7,

2005) (Court found that the legal advice had been given to the corporation and not to the individual

and in subsequent patent litigation between the inventor and the corporation, the privilege did not

protect communications between attorney and inventor as against the corporation).


13/
       Moreover, FBT did not object to the Feldman Production. See Ex. 6 at p. 2.


                                                 10
        Case 1:18-cv-11229-FDS Document 41 Filed 11/15/19 Page 11 of 20



       A.      Mr. Gattineri Does Not Meet the Five-Part Test to Establish that Attorney
               Feldman Represented Him Individually.

       Where an attorney represents a corporate entity, it is assumed that attorney represents the

entity and not individuals within the corporation. Indeed, “the default assumption is that the

attorney only represents the corporate entity, not the individuals within the corporate sphere, and

it is the individuals’ burden to dispel that presumption.” Grand Jury Subpoena, 274 F.3d at 571

(emphasis in original); see also United States v. Bay State Ambulance & Hosp. Rental Serv., Inc.,

874 F.2d 20, 28 (1st Cir. 1989). To determine when an attorney representing a corporation also

represents an individual employee, the First Circuit has adopted a five-part test. See Grand Jury

Subpoena, 274 F.3d at 571 (applying the test from In re Bevill, Bresler & Schulman Asset Mgmt.

Corp., 805 F.2d 120 (3d Cir. 1986)).

       To demonstrate individual representation, an employee must show the following:

       First, they must show they approached [counsel] for the purpose of seeking legal
       advice. Second, they must demonstrate that when they approached [counsel] they
       made it clear that they were seeking legal advice in their individual rather than in
       their representative capacities. Third, they must demonstrate that the [counsel] saw
       fit to communicate with them in their individual capacities, knowing that a possible
       conflict could arise. Fourth, they must prove that their conversations with [counsel]
       were confidential. And fifth, they must show that the substance of their
       conversations with [counsel] did not concern matters within the company or the
       general affairs of the company.

Id. (citing Bevill, 805 F.2d at 123 (emphasis added)). Indeed, individuals “may only assert an

individual privilege to the extent that communications regarding individual acts and liabilities are

segregable from discussions about the corporation.” Id. at 573.

       Here, Mr. Gattineri cannot meet the five-part test required above. In the first place,

Attorney Feldman and Davis Malm expressly deny that he or it represented Mr. Gattineri in an




                                                11
         Case 1:18-cv-11229-FDS Document 41 Filed 11/15/19 Page 12 of 20



individual capacity.14/ Indeed, documents produced in this (and other) pending lawsuits

demonstrate that Attorney Feldman represented the entity, and Mr. Gattineri was represented, in

an individual capacity, by other attorneys including Daniel Doherty, Esq. See Ex. 11.15/ Moreover,

Mr. Gattineri has not made any showing as to the first four factors of the five-part test above; but,

even if he had, Mr. Gattineri cannot demonstrate the fifth element: that Attorney Feldman’s alleged

individual representation of Mr. Gattineri “did not concern matters within the company or the

general affairs of the company.”

        First, the allegations in the Legal Malpractice Action brought by FBT and Mr. Gattineri

reveal that the scope of Attorney Feldman’s representation was limited to issues surrounding the

sale of the Property. By way of example, ⁋ 19 of the Legal Malpractice Action complaint alleges,

“Mr. Feldman continued to advise and provide legal advice to FBT and its owners individually

concerning the Parcel and its potential development or sale.” Ex. 2 at ⁋ 19 (emphasis added). The

advice that Attorney Feldman gave, whether to FBT or the individual owners—including

Gattineri—all related to FBT’s sale of the Property to Encore and, is therefore not segregable from

discussion about the corporation.

        In addition, the very Privilege Log provided in this Action, upon which Mr. Gattineri relies

to assert the alleged Privilege between himself and Attorney Feldman, belies any claim that

Attorney Feldman’s alleged individual representation of Mr. Gattineri “did not concern matters

within the company or the general affairs of the company.” See Ex. 9. For example, Privilege Log

entry Gattineri-Wynn Log – 00254 is an email from Mr. Gattineri to Paul Feldman, Dustin



14/
        There is an allegation in Legal Malpractice Action that Attorney Feldman represented Mr. Gattineri
individually. Ex. 2 at ⁋ 57. Attorney Feldman and Davis Malm expressly deny that Attorney Feldman was
counsel to Mr. Gattineri. Ex. 10 at ⁋ 57.
15/
        Ex. 11 (Tabs 6-13) contains examples of emails showing that Attorney Feldman represented FBT,
not Mr. Gattineri.


                                                   12
        Case 1:18-cv-11229-FDS Document 41 Filed 11/15/19 Page 13 of 20



DeNunzio, and Paul Lohnes. Mr. Gattineri withheld this communication based on the “Attorney-

Client” Privilege stating the communication is an “[e]mail providing information for the purpose

of obtaining legal advice regarding sale of Everett casino parcel.” Ex. 9 (emphasis added).

Privilege Log entry Gattineri-Wynn Log – 00727 is an email from Mr. Gattineri to Paul Feldman.

Mr. Gattineri also withheld this communication pursuant to the “Attorney-Client” privilege relying

on the identical document description: “Email providing information for the purpose of obtaining

legal advice regarding sale of Everett casino parcel.” Ex. 9 (emphasis added).

       Because Mr. Gattineri’s Privilege Log makes no distinction, Defendants can only guess

which communications Mr. Gattineri withheld because of Attorney Feldman’s representation of

FBT as opposed to his alleged representation of Mr. Gattineri. Assuming entry 00254 was withheld

in connection with Attorney Feldman’s representation of FBT and entry 00727 was withheld in

connection with Attorney Feldman’s alleged individual representation of Mr. Gattineri as an

individual, both appear to contain “advice regarding sale of Everett casino parcel.” Ex. 9. Mr.

Gattineri simply cannot maintain that entry 00727 is privileged pursuant to any alleged individual

representation. FBT’s sale of the Property to Encore is not segregable from discussion about or

concerning the corporation; to the contrary it explicitly involves the corporation and its decision

to pursue the land transaction. As a result, Mr. Gattineri cannot establish that he had an individual

attorney-client relationship with Attorney Feldman and may not continue to withhold

communications on those grounds.




                                                 13
          Case 1:18-cv-11229-FDS Document 41 Filed 11/15/19 Page 14 of 20



II.       FBT Has Waived its Attorney-Client Privilege Related to Attorney Feldman’s
          Representation of FBT in the Sale of the Property to Encore In Multiple Ways.

          A.     FBT Placed Communications with Attorney Feldman “At Issue” in the Legal
                 Malpractice Action Thereby Implicitly Waiving the Privilege. 16/
          In Massachusetts, it is accepted, “as a general principle, that a litigant may implicitly waive

the attorney-client privilege, at least partly, by injecting certain claims or defenses into a case.”

Darius v. Boston, 741 N.E.2d 52, 55 (Mass. 2001); see also Greater Newburyport Clamshell All.

v. Pub. Serv. Co. of New Hampshire, 838 F.2d 13 (1st Cir. 1988); Savoy v. Richard A. Carrier

Trucking, Inc., 178 F.R.D. 346 (D. Mass. 1998); Sax v. Sax, 136 F.R.D. 541 (D. Mass. 1991). In

Darius the court explained that a waiver of the attorney-client privilege may be appropriate in a

case “where a party relies on ‘advice of counsel’ in its claim or defense.” See id. at 56, n.7. Indeed,

“[a] party is considered as having waived its privilege if '(1) assertion of the privilege was a result

of some affirmative act, such as filing suit, by the asserting party; (2) through this affirmative act,

the asserting party put the protected information at issue by making it relevant to the case; and (3)

application of the privilege would have denied the opposing party access to information vital to its

defense.'" Savoy, 178 F.R.D. at 350 (quoting Hearn v. Rhay, 68 F.R.D. 574, 581 (E.D. Wash.

1975)).

          The Legal Malpractice Action filed against Attorney Feldman and Davis Malm meets all

three of these criteria. First, the FAC, publicly filed on behalf of FBT (and Mr. Gattineri for that

matter), affirmatively placed “at issue” Attorney Feldman’s advice to the company related to

FBT’s sale of the Property to Encore. Second, the more than 50 factual allegations contained in

the FAC not only put the protected information “at issue” by making it relevant to that case, but

also actually disclose the scope and content of Attorney Feldman’s representation of FBT. The



16/
        Even if there was an attorney-client relationship between Attorney Feldman and Mr. Gattineri
(there was not), Mr. Gattineri has also waived the Privilege by joining in the Legal Malpractice Action.


                                                    14
        Case 1:18-cv-11229-FDS Document 41 Filed 11/15/19 Page 15 of 20



FAC contains at least a dozen allegations that expressly reveal advice, counsel, and instructions

that Attorney Feldman gave the company or its representatives with respect to the sale of the

Property. See Ex. 2 at ⁋⁋ 19, 23, 25, 36, 38, 39, 44, 45, 49, 53, 54, 56, 58, 59. Finally, if Mr.

Gattineri is permitted, in this Action, to assert the Privilege that FBT waived in the Legal

Malpractice Action, Defendants will be denied access to information important to their defense.

       If upheld, Mr. Gattineri’s attempted selective use of the privilege in these two cases would

allow him to do exactly what the courts have prohibited: use the attorney-client privilege as both

a sword and a shield. In the Legal Malpractice Action, Mr. Gattineri is attempting to use the

Privilege as a sword by placing Attorney Feldman’s advice directly at issue in the claims in the

case by disclosing the content of that advice in the FAC. Yet, in this Action, Mr. Gattineri is

attempting to use the Privilege as a shield, trying to assert a Privilege that FBT has already waived

in the Legal Malpractice Action. Finding an implied waiver in these circumstances would preserve

fairness and prevent Mr. Gattineri from selectively disclosing fragments helpful to his legal

malpractice case and entombing other (unhelpful) fragments in this Action, thereby “kidnap[ing]

the truth-seeking process.” Cue, Inc. v. Gen. Motors LLC, No. 13-12647-IT, 2015 U.S. Dist.

LEXIS 104638, at *24-25 (D. Mass. Aug. 10, 2015) (quoting In re Keeper of Records, 348 F.3d

16, 24 (1st Cir. 2003)).

       B.      FBT Waived the Privilege By Disclosing Communications With Attorney
               Feldman Related to the Sale of the Property in Several Pending Lawsuits.

       Not only has FBT implicitly waived the attorney-client privilege with respect to

communications between FBT, its owners, and Attorney Feldman in connection with FBT’s sale

of the Property to Encore by placing that advice “at-issue” in the Legal Malpractice Action, FBT

has directly waived that privilege by producing many of these communications to third parties in




                                                 15
        Case 1:18-cv-11229-FDS Document 41 Filed 11/15/19 Page 16 of 20



various pending lawsuits.17/ First, FBT produced documents, including its privileged

communications with Attorney Feldman during 2012-2014, to all parties in the Legal Malpractice

Action, including Charles Lightbody, who was no longer a member of FBT after sometime in

2012. Ex. 6 at p. 2 (“FBT and the Individuals have produced both privileged and non-privileged

documents.”); Ex. 2 at ⁋⁋ 21-26. Next, FBT produced documents, including its privileged

communications with Attorney Feldman during 2012-2014, to both the Commission and Encore

in the FBT v. MGC v. Wynn action. By producing such materials, FBT has again waived its

attorney-client privilege over communications with Attorney Feldman and/or Davis Malm.

       In addition to FBT’s disclosure of privileged information through document productions,

FBT originally assented to Defendants’ requests for production of documents directed to Paul

Feldman and Davis Malm contained in the February and March Subpoenas. See Exs. 6 at p. 2 and

7 at p. 2. Indeed, in responding to an email from counsel for Attorney Feldman and Davis Malm

inquiring whether the parties objected to complying with Defendants’ request for production of

documents, counsel for FBT responded:




17/
        Ex. 11 (Tabs 1-5) contains examples of documents showing that FBT has waived its attorney-client
privilege with Attorney Feldman related to its sale of the Property to Encore.


                                                  16
        Case 1:18-cv-11229-FDS Document 41 Filed 11/15/19 Page 17 of 20



Ex. 7 at 3. By consenting to the production of these documents, FBT again exhibited a decision to

waive its Privilege associated with its communications with Attorney Feldman and/or Davis Malm

in connection with the sale of the Property to Encore. This production never occurred, however,

because Mr. Gattineri asserted a privilege—that does not exist—and counsel for FBT and Davis

Malm directed Defendants to request the documents from Mr. Gattineri instead. Defendants made

that request in their Second Request for Production of Documents to Mr. Gattineri, to which Mr.

Gattineri objected and refused to produce documents.

       Finally, in response to a Rule 45 Subpoena issued by Defendants in this Action, FBT has

produced a number of communications between Attorney Feldman and its owners in this Action.18/

In particular, FBT produced an October 18, 2013 email bearing bates number FBT-

SUB00000140.19/ This document is an email from Mr. Gattineri to Paul Feldman, Dustin

DeNunzio, and Paul Lohnes and appears to be a privileged communication related to the sale of

the Property to Encore. Mr. Gattineri, on the other hand, appears to have withheld this same

document based on the Privilege. Gattineri-Wynn Log – 00254 is also an October 18, 2013 email

from Mr. Gattineri to Paul Feldman, Dustin DeNunzio, and Paul Lohnes. If these are indeed the

same email, Mr. Gattineri may not assert a Privilege on behalf of FBT that has been affirmatively

waived.20/




18/
       A copy of that subpoena is attached hereto as Ex. 12, and Ex. 11 (Tabs 1-5) contains examples of
documents that have been produced, which evidence FBT’s waiver of is Privilege.
19/
       Attached hereto as Ex. 11 (Tab 1).
20/
       Though Defendants have received some of Mr. Gattineri’s communications through third party
subpoenas, Defendants have not received all responsive, non-privileged materials from Plaintiff.


                                                  17
        Case 1:18-cv-11229-FDS Document 41 Filed 11/15/19 Page 18 of 20




III.    Thirty of the Ninety-Three Communications Are Not Privileged Because they
        Contain a Third Party.

        Finally, 30 of the 93 documents on Ex. 1 contain a non-privileged party in the

To/From/CC/BCC line of the privilege log; and some of these communications do not contain Mr.

Gattineri at all. For example, Mr. Gattineri does not appear on entry Nos. 6, 17, 38, 39, 43, 44, 49, and

93. Therefore, he cannot invoke a claim of privilege on these documents and they should be produced. The

Privilege may also be waived by “a voluntary disclosure to a third party … even if the third

party agrees not to disclose the communications to anyone else.” In re Lupron Mktg. & Sales

Practices Litig., 313 F. Supp. 2d 8, 10 (D. Mass. 2004) (quoting Westinghouse Elec. Corp. v.

Republic of Phil., 931 F.2d 1414, 1427 (3d Cir. 1991). As a result, the communications cannot be

withheld based on the Privilege because they simply do not meet the criteria required to assert the

Privilege.21/ These entries represent communications between Mr. Gattineri and Attorney

Feldman, which Defendants contend are not subject to the Privilege. But, one or more of Mr.

Gattineri’s individual attorneys—Daniel Doherty, Esq. and/or Brad Bailey, Esq.— are present on

the email chain thereby vitiating the Privilege.

        Although not reflected anywhere on the Privilege Log, through emails with Mr. Gattineri’s

counsel pursuant to Local Rule 7.1, Defendants understand that Mr. Gattineri alleges certain

communications are subject to two alleged joint defense agreements. Specifically, counsel for Mr.

Gattineri stated:

        “[T]here were two oral joint defense agreements. One beginning in or around the
        summer of 2013 regarding the IEB investigation that involved attorneys for FBT,
        Gattineri, DeNunzio, Lohnes, Lightbody, Michael Flood and Wynn. The second
        JDA…concerned the criminal matters and was among Gattineri, DeNunzio and
        Lightbody.


21/
        See Ex. 1 entries 3-6, 22, 24-25, 27-30, 33-34, 36-38, 40-44, 47, 51, 55-57, 64, 66-67, 73, 75, 80.


                                                    18
        Case 1:18-cv-11229-FDS Document 41 Filed 11/15/19 Page 19 of 20



Ex. 13. Based on the privilege descriptions on Mr. Gattineri’s Privilege Log none of the

communications sought on Ex. 1 relate to either the IEB investigation or the criminal trial. As

such, communications containing some combination of Mr. Gattineri, Attorney Feldman, Attorney

Doherty, and/or Attorney Bailey should be produced.

                                         CONCLUSION

       There is no attorney-client privilege between Mr. Gattineri and Attorney Feldman.

Attorney Feldman represented an entity: FBT. Therefore, FBT held any attorney-client privileged

that existed. See Grand Jury Subpoena, 274 F.3d at 571 (“[T]he default assumption is that the

attorney only represents the corporate entity, not the individuals within the corporate sphere, and

it is the individuals’ burden to dispel that presumption.” (emphasis in original)). Mr. Gattineri

cannot meet the five-part test required to demonstrate Attorney Feldman represented him in an

individual capacity. All of the communications listed on Mr. Gattineri’s log relate to FBT’s sale

of the Property and are therefore not segrageble from issues related to the corporation.

       Moreover, FBT’s Privilege has been waived. FBT implicitly waived that Privilege by

bringing the Legal Malpractice Action against Attorney Feldman and Davis Malm. That action

places “at-issue” Attorney Feldman’s legal advice in connection with the sale of the Property and

that implicit at issue waiver should be extended to this Action to prevent Mr. Gattineri from

attempting to use the Privilege as a both a sword and a shield. In addition, FBT has produced

confidential communications between it and Attorney Feldman in document productions in various

pending lawsuits, including this Action. That disclosure further vitiates any alleged Privilege by

eliminating an essential element for a claim of attorney-client privilege: that the communications

remain confidential.

       As a result, Defendants respectfully request that this Court compel Mr. Gattineri to produce

the 93 communications listed on Ex. 1 because they are not protected by the attorney-client


                                                19
         Case 1:18-cv-11229-FDS Document 41 Filed 11/15/19 Page 20 of 20



privilege or work product doctrine. In the alternative, Defendants request that this Court conduct

an in camera review of these communications to determine whether they are indeed protected by

the Privilege.

                                                 Respectfully submitted,

                                                 WYNN MA, LLC and WYNN RESORTS,
                                                 LTD.,

                                                 By their attorneys,

                                                 /s/ Samuel M. Starr
                                                 Samuel M. Starr, BBO No. 477353
                                                 Caitlin A. Hill, BBO No. 684774
                                                 MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
                                                    & POPEO, P.C.
                                                 One Financial Center
                                                 Boston, MA 02111
                                                 Tel: 617.542.6000
                                                 Fax: 617.542.2241
                                                 E-mail: tstarr@mintz.com
                                                         cahill@mintz.com

 Dated: November 15, 2019


                                CERTIFICATE OF SERVICE

        I hereby certify that on November 15, 2019, the above document was served electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as nonregistered participants.

                                             ___/S/ Samuel M. Starr____________
                                             Samuel M. Starr




91826371v.8                                    20
